UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1805



GOLDIE M. SUTHERLAND,     Widow   of   James   T.
Sutherland,

                                                           Petitioner,


          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
MULLINS    COAL   COMPANY;    WEST  VIRGINIA
COAL-WORKERS' PNEUMOCONIOSIS FUND,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board
(02-449-BLA)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Goldie M. Sutherland, Petitioner Pro Se. Michelle Seyman Gerdano,
Patricia May Nece, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C.; Robert Weinberger, Senior Assistant Attorney General,
Charleston, West Virginia, for Respondents.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Goldie M. Sutherland seeks review of the Benefits Review

Board’s   decision      and   orders     affirming   the   administrative       law

judge’s   denial   of    black    lung    benefits   pursuant    to    30     U.S.C.

§§ 901-945 (2000) and denying reconsideration.                Our review of the

record    discloses     that     the   Board’s     decision    is     based     upon

substantial evidence and is without reversible error. Accordingly,

we affirm on the reasoning of the Board.             See Sutherland v. DOWCP,

No. 02-449-BLA (BRB June 6, 2003).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                       - 3 -